Exhibit 10.70

 

Kevin D. Silva

Chief Administrative Officer

 

MBIA Insurance Corporation

113 King Street, Armonk, NY 10504

 

June 25, 2004

 

Richard L. Weill

24 Bretton Ridge Road

Mt. Kisco, NY 10549

 

Dear Dick:

 

This letter is to acknowledge that your last day with MBIA as a regular
full-time employee is on June 30, 2004 (the “Separation Date”).

 

You will be entitled to receive any vested benefits to which you are entitled
under MBIA’s Retirement Plans as of your Separation Date. Such vested benefits
will be paid to you pursuant to the terms of the applicable plan. You will also
have such rights under any other benefit plan or arrangement sponsored by MBIA
as are provided to other employees who terminate employment with MBIA.

 

Your medical and dental, life and short and long-term disability insurance ends
as of June 30, 2004. If you choose, you may elect to receive retiree medical and
dental coverage. You will also be eligible to convert your life insurance
coverage to an individual policy. You will not be eligible to participate in
MBIA’s Retirement Plans past the separation date except to the extent of any
vested rights therein.

 

Whether or not you sign the attached Agreement and General Release (the
“Agreement”), you will be entitled to the benefits referred to in the previous
paragraphs and you may elect retiree medical and dental benefit continuation
coverage.

 

Further, we are offering the following additional payments and benefits as
specified in this letter and subject to your execution and adherence to the
terms of the attached Agreement and General Release:

 

  •   A lump sum cash bonus payment for the 2004 performance year, in the amount
of $750,000.00, payable after the conclusion of the Revocation Period (minus
applicable taxes and withholdings).

 

  •   All outstanding restricted stock will continue to naturally vest in
accordance with the vesting terms of the original grant.



--------------------------------------------------------------------------------

  •   Your current outstanding stock options will continue to naturally vest
under the original grant terms, during the period beginning on the Separation
Date to the fifth anniversary of your separation.

 

  •   You will have five years from the Separation Date to exercise your vested
options; however, this exercise period shall not exceed the option’s original
expiration date.

 

  •   All outstanding options will expire on the fifth anniversary of the
Separation Date.

 

  •   If at any time before the end of the five year period MBIA’s stock price
has traded at a price of at least $90.00 for a period of 10 consecutive trading
days at any point during each trading day, all unvested options will immediately
vest and you will have 12 months from the last day of the 10 consecutive day
period to exercise all of your vested options (not to exceed the original five
year exercise period or the options original expiration date). All outstanding
options not exercised during this 12 month period will expire.

 

  •   A lump sum payment for your 2001 MBV award (grant date of 2/7/2002) in the
amount of $1,092,000.00 with payment after the conclusion of the Revocation
Period (minus applicable taxes and withholdings).

 

  •   A lump sum payment for your 2002 MBV award (grant date of 2/12/2003) in
the amount of $816,213.00 with payment after the conclusion of the Revocation
Period (minus applicable taxes and withholdings).

 

You have up to twenty-one (21) days from your receipt of this letter and the
enclosed Agreement and General Release to elect to accept the terms and
conditions set forth. To indicate your acceptance, please return the signed
original letter and notarized Agreement and General Release no later than July
16, 2004 to: Kevin Silva, Chief Administrative Officer, MBIA Insurance
Corporation, 113 King Street, Armonk, New York 10504.

 

In addition, you have seven (7) days after signing the letter and the Agreement
to revoke your acceptance of its terms. The letter and the Agreement will not
become effective until the eighth (8th) day following your signing of the
Agreement.

 

MBIA is not providing you with any legal, tax or financial advice. We advise you
to consult with an attorney of your choice before signing the Agreement.

 

On behalf of MBIA, we want to convey our gratitude for your contributions during
your tenure with MBIA and pledge to make this transition as smooth as possible
for both you and MBIA. We wish you continued success in your future endeavors.

 

Sincerely,

 

/s/ Kevin Silva

--------------------------------------------------------------------------------

Kevin D. Silva Chief Administrative Officer

 

Accepted and Agreed:

 

/s/ Richard L. Weill

--------------------------------------------------------------------------------

 

June 29, 2004

--------------------------------------------------------------------------------

Richard L. Weill   Date